Citation Nr: 0019471	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  00-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for amblyopia, esotropia, and blindness of the 
left eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
REMAND

The veteran had active duty from October 1966 to October 
1968.

In the course of perfecting his appeal to the Board of a 
Veterans' Appeals (Board), the veteran filed a VA Form 9 with 
the RO in December 1999.  On the form, he requested the 
opportunity to appear personally at the Board of Veterans' 
Appeals (Board) in Washington, D.C., to present sworn 
testimony in support of his claim.  Such a hearing was 
scheduled and the veteran was notified of the scheduled time 
and date.  By statement received in June 2000, the veteran 
clarified that he did not desire to travel to Washington, 
D.C., but rather wished to attend a hearing held at the RO, 
either in person or via videoconference. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board, or via 
videoconference, whichever is more 
expeditious.  The veteran should be 
advised of the hearing schedule and 
scheduled for a hearing, that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  All communications with the 
veteran regarding the scheduling of the 
hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


